Citation Nr: 1739121	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 919A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for hypertension associated with diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by an appellant through an authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a filing of August 2017, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for hypertension pending before the Board.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, because the Veteran has withdrawn this appeal through his authorized representative, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




		
G. A. Wasik
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


